Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007 Commission file number 000-27481 Rome Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware 16-1573070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Dominick Street, Rome, NY 13440-5810 (Address of Principal executive offices) (315) 336-7300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, or a non-accelerated filer. Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act.) Yes £ No T Indicate the number of shares outstanding of each class of issuer's classes of common stock as of the last practicable date: Outstanding at Class May 4, 2007 Common Stock, par value $.01 8,424,483 1 ROME BANCORP, INC.
